Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Frank E. Reid (Reg. No. 37,918) on October 18, 2021.
The application has been amended.  
Please replace most recently filed claims with the following:
1.  (Previously Presented)  A computer-implemented method for use in training a plurality of neural networks for map data retrieval, the method comprising:
processing contextual information to determine a restricted range of location information relevant to at least one query;
processing sensor data received from at least one sensor, the sensor data collected at at least one query location, to determine semantic information;
filtering the map data based, at least in part, on the restricted range of location information relevant to the at least one query, the semantic information, or a combination thereof; and

2.  (Original)  The method of claim 1, further comprising:
processing vehicle position and/or heading data received from the at least one sensor to determine a geometric context for a driving direction of at least one vehicle; and
filtering the map data based, at least in part, on the geometric context for a driving direction of the at least one vehicle.
3.  (Original)  The method of claim 2, further comprising:
determining the semantic information by performing semantic segmentation of the sensor data to identify and segment one or more relevant regions in the sensor data.
4.  (Original)  The method of claim 3, further comprising:
determining the geometric context for a driving direction of the at least one vehicle based, at least in part, on the semantic segmentation.
5.  (Original)  The method of claim 1, wherein the plurality of neural networks regresses the at least one query location on a mapping platform to separate unfiltered and filtered map data.
6.  (Original)  The method of claim 1, wherein the semantic information comprises one or more road signs, one or more lane lines, terrain features, drivable surfaces, or a combination thereof relevant to the at least one query location.
7.  (Original)  The method of claim 1, wherein the sensor data comprises visual data, aural data, light detection and ranging (LIDAR) data, or a combination thereof at least one query location.
8.  (Original)  The method of claim 1, wherein the contextual information comprises sensor information, temporal information, vehicle position information, seasonal information, temperature information, or a combination thereof.
9.  (Currently Amended)  An apparatus for in training a plurality of neural networks for map data retrieval, comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, 
executed by 
process contextual information to determine a restricted range of location information relevant to at least one query;
process sensor data received from at least one sensor, the sensor data collected at at least one query location, to determine semantic information;
filter the map data based, at least in part, on the restricted range of location information relevant to the at least one query, the semantic information, or a combination thereof; and
retrieve only the filtered map data from a geographic database in response to the at least one query.
10.  (Original)  The apparatus of claim 9, wherein the apparatus is further caused to:
process vehicle position and/or heading data received from the at least one sensor to determine a geometric context for a driving direction of at least one vehicle; and
filter the map data based, at least in part, on the geometric context for a driving direction of the at least one vehicle.
11.  (Original)  The apparatus of claim 10, further comprising:
determine the semantic information by performing semantic segmentation of the sensor data to identify and segment one or more relevant regions in the sensor data.
12.  (Original)  The apparatus of claim 11, wherein the apparatus is further caused to:
determine the geometric context for a driving direction of the at least one vehicle based, at least in part, on the semantic segmentation.
13.  (Original)  The apparatus of claim 9, wherein the plurality of neural networks regresses the at least one query location on a mapping platform to separate unfiltered and filtered map data.
14.  (Original)  The apparatus of claim 9, wherein the semantic information comprises one or more road signs, one or more lane lines, terrain features, drivable surfaces, or a combination thereof relevant to the at least one query location.
15.  (Original)  The apparatus of claim 9, wherein the sensor data comprises visual data, aural data, light detection and ranging (LIDAR) data, or a combination thereof at least one query location.
16.  (Canceled)  
17.  (Previously Presented)  A non-transitory computer-readable storage medium for training a plurality of neural networks for map data retrieval, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps:
processing contextual information to determine a restricted range of location information relevant to at least one query;
processing sensor data received from at least one sensor, the sensor data collected at at least one query location, to determine semantic information;
filtering the map data based, at least in part, on the restricted range of location information relevant to the at least one query location, the semantic information, or a combination thereof; and
retrieving only the filtered map data from a geographic database in response to the at least one query.
18.  (Original)  The non-transitory computer-readable storage medium of claim 17, further comprising:
processing vehicle position and/or heading data received from the at least one sensor to determine a geometric context for a driving direction of at least one vehicle; and
filtering the map data based, at least in part, on the geometric context for a driving direction of the at least one vehicle.
19.  (Original)  The non-transitory computer-readable storage medium of claim 18, further comprising:
determining the semantic information by performing semantic segmentation of the sensor data to identify and segment one or more relevant regions in the sensor data.
20.  (Canceled)  
21.  (Previously Presented)  The method of claim 1, wherein a neural network is used to process the contextual information to determine the restricted range of location information.
22.  (Currently Amended)  The method of claim 21, .

Reasons for Allowance
Claims 1-15, 17-19, 21 and 22 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Eledath et al., Pandita et al. and Tummala does not teach “processing contextual information to determine a restricted range of location information relevant to at least one query;
processing sensor data received from at least one sensor, the sensor data collected at at least one query location, to determine semantic information;
filtering the map data based, at least in part, on the restricted range of location information relevant to the at least one query, the semantic information, or a combination thereof; and
retrieving only the filtered map data from a geographic database in response to the at least one query” as shown in the independent claims 1, 9 and 17. Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 9 and 17. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168